            IN THE UNITED STATES DISTRICT COURT FOR THE
                      SOUTHERN DISTRICT OF GEORGIA
                              AUGUSTA DIVISION


SHAWNETTA COLLINS,

     Plaintiff,

            V.                           *            MC 119-008
                                         ★


KOCH FOODS, INC., et al..

     Defendants,

MANAGEMENT SERVICES,

     Respondent.


                                   ORDER




     Before the Court is Plaintiff Shawnetta Collins's motion to


compel a response to a subpoena served on Respondent Management

Services,   a     non-party   to   the   underlying   action.      (Doc.   1.)

Management Services responded to the motion by arguing compliance

is unduly burdensome and seeks to quash or modify the subpoena.

(Doc. 2.)        The Court, however, cannot reach the merits of the

motion because it lacks jurisdiction over the matter.              Therefore,

Plaintiff's motion is DENIED.




                               I. BACKGROUND


     Plaintiff filed an action in the Northern District of Alabama


against Koch Foods, Inc., Koch Foods of Alabama, LLC, and Robert

Elrod.   (Collins v. Koch Foods, Inc., 2:18-CV-00211-ACA (N.D. Ala.
Feb. 1, 2018).)         On March 14, 2019, Plaintiff's attorney served

non-party Management Services a subpoena requiring the production

of documents related to Management Services' business relationship

with   Koch    Foods.         (See   Subpoena,    Doc.       1-1.)         The    subpoena

erroneously listed the issuing court as the Middle District of

Alabama,      instead    of    the    Northern    District          of    Alabama    where

Plaintiff's case is pending.             (Id. at 2.)         The subpoena was sent

to Management Services' address in Evans, Georgia, but required

the requested documents to be sent to Plaintiff's attorney's office

in Birmingham, Alabama.          (Id.)

       Management     Services       objected    to   the     subpoena       because    it

required compliance more than 100 miles from its offices, it was

unduly burdensome to comply, and it requested confidential and

proprietary documents.          (Mar. 27th Letter, Doc. 1-3.)               In an effort

to resolve the dispute, counsel for Plaintiff offered, via email,

to allow Management Services to electronically send the documents

to a ''local attorney (100 miles from your office)."                             (May 13th

Email, Doc. 1-4.)        Management Services still did not comply with

the subpoena, choosing instead to stand by its objections that

compliance      was     unduly       burdensome       and     the        documents    were

confidential and proprietary.            (Id.)

       On June 3, 2019, Plaintiff filed a motion to compel a response

to the subpoena in this Court pursuant to Federal Rule of Civil

Procedure      45(d)(2)(B)(i).         The   motion         makes    only    a    fleeting
reference to this Court's jurisdiction to hear the matter by

stating that a motion to compel compliance with a subpoena must be

made in the court for the district where compliance is required.

(Mot. to Compel, Doc. 1, at 1.)             Management Services filed a

response seeking to quash or modify the subpoena because compliance

is unduly burdensome and the subpoena violates Rule 45's geographic

limitations.     (Doc. 2.)




                              II. DISCUSSION


     A federal court has both the power and the obligation to

inquire into its jurisdiction whenever there is a possibility that

jurisdiction does not exist.         Fitzgerald v. Seaboard Sys. R.R.,

Inc., 760 F.2d 1249, 1251 (11th Cir. 1985).

      Subpoenas are governed by Federal Rule of Civil Procedure 45,

which underwent substantial revisions in 2013.^              As amended, ^^a

subpoena must be issued by the court where the underlying action

is pending, but challenges to the subpoena are to be heard by the

district court encompassing the place where compliance with the

subpoena    is   required.         Woods    ex   rel.   United    States    v.

SouthernCare, Inc., 303 F.R.D. 405, 406 (N.D. Ala. 2014) (citing




1 Because of the recent amendments, there are limited circuit court opinions
interpreting amended Rule 45 and, as far as the Court's research revealed, none
addressing the specific issues presented by this case.
2 A challenge to a subpoena includes a motion to quash and a motion to compel a
response; both types of motions must be filed in the district where compliance
is required. Fed. R. Civ. P. 45(d)(2)(B)(i), (d)(3)(A).
Fed. R. Civ. P.      45(a)(2),     (d)(3)(A)).         A   subpoena    to    produce

documents must specify the time and place where the documents are

to be provided.      Fed. R. Civ. P. 45(a)(1)(A)(iii).

       For subpoenas seeking the production of documents, the place

of compliance       must be   ^^within    100 miles of        where    the    person

resides, is employed, or regularly transacts business in person."

Fed. R. Civ. P. 45(c)(2)(A).            The prevailing rule across federal

courts is that a subpoena's place of compliance is the district

where documents are to be produced.            See Westmore Equities, LLC v.

Vill. Of Coulterville, 2016 WL 695896, at *2 (S.D. 111. Feb. 22,

2016) (the location where the subpoena commands the documents be

produced is the place where compliance is required); Montgomery v.

Risen, 2015 WL 12672704, at *1 (S.D. Cal. Oct. 30, 2015) (same);

Agri-Labs Holdings, LLC v. TapLoqic, LLC, 2015 WL 13655779, at *1

(N.D. Ind. Oct. 20, 2015) (same); Tomelleri v. Zazzle, Inc., 2015

WL 400904, at *2 (D. Kan. Jan. 28, 2015) (same); Brady v. Lee,

2014   WL   12580025,    at   *2    (S.D.     Fla.   Oct.   29,    2014)     (same);

Narcoossee Acquisitions, LLC v. Kohl's Dep't Stores, Inc., 2014 WL

4279073, at *1 (M.D. Fla. Aug. 28, 2014) (same);                but see Europlay

Capital Advisors, LLC v. Does, 323 F.R.D. 628, 629 (C.D. Cal. 2018)

(court lacked jurisdiction to hear challenge to non-party subpoena

that was served in Northern District of California but required

productions    of    documents     to   law   firm's   office     in   the   Central

District of California because non-party was headquartered in the
Northern     District     of    California).         Despite     some     contrary

authority, the Court will follow the majority rule and concludes

that the place of compliance is the location the subpoena directs

the documents to be sent.


     In    reaching     this    conclusion,    the   Court     finds     Agri-Labs

Holdings, 2015 WL 13655779, instructive.               In that case, a non-

party subpoena for documents was issued by the Northern District

of Indiana, was served on the non-party's registered agent in the

same district, and commanded the production of documents to a law

firm in McCordsville, Indiana — a part of the Southern District of

Indiana.     Id. at *1.        The Northern District of Indiana found it

lacked     jurisdiction    over    the   challenge     because    the     subpoena

required the documents to be produced in another district, even

though the subpoena was served within the Northern District of

Indiana.     Id.


     Similarly, in Brady, 2014 WL 12580025, a non-party subpoena

to appear for deposition and produce documents was issued by the

Southern District of California to an individual in Miami Beach,

which is part of the Southern District of Florida.                      Id. at *2.

The subpoena required the documents to be sent to Orlando, a city

in the Middle District of Florida.            Id.    The Southern District of


Florida concluded the place of compliance was in Orlando, and thus,

the motion to compel was filed in the wrong court.               Id.     The court

specifically noted that ^^because the subpoenas specify that the
place of compliance is Orlando, the fact that [the non-party] was

served   in   Miami   Beach,    Florida     does   not   change    the   place   of

compliance to the Southern District of Florida."               Id. at *2 n.4.

     Using the location where the subpoena commands the documents

be produced as the place of compliance is further supported by the

Advisory Committee notes to Rule 45's 2013 amendment.               The comments

regarding changes to Rule 45(c) defining place of compliance

states, ^"[ujnlike the prior rule, place of service is not critical

to place of compliance."        Fed. R. Civ. P. 45(c) advisory committee's

notes to 2013 amendment.


     Here, the subpoena lists a Birmingham, Alabama address as the

location Management Services must send the requested documents.

Therefore, the place where compliance is required is Birmingham,

which is part of the Northern District of Alabama.^                As such, this

Court lacks jurisdiction to hear the motion to compel.

     Although    Plaintiff      offered      to    change    the   location      the

documents were to be sent, no location was ever specified, and it

is unclear whether Plaintiff was able to secure a location within


100 miles of Management Services' offices.                  Regardless,    [m]ost

courts   look to      the   subpoena   to   determine    where     compliance     is

required."     Ellis v. Arrowood Indem. Co., 2014 WL 4365273, at *3

(S.D. W. Va. Sept. 2, 2014); see also Paso Del Notre Motors, LP v.



3 28 U.S.C. § 81 (Birmingham is part of the Southern Division of the Northern
District of Alabama).
Kia Motors of Am./ Inc.^ 2015 WL 4939948, at *1-2 (N.D. Tx. Aug.

19, 2015) (document and deposition subpoena required compliance in

Costa Mesa, California, so the Northern District of Texas lacked

jurisdiction to hear a motion to compel supplemental responses;

although the deposition had already taken place within the Northern

District of Texas, that did ''not change the fact that the subpoena,

by its terms, required compliance in Costa Mesa, California").                      To

summarize,    the   subpoena      at   issue^    requires     compliance      in   the

Northern   District    of      Alabama,   and    therefore,    this   Court    lacks

jurisdiction to hear the motion to compel.



                                 III. CONCLUSION


      Based   on    the   foregoing,       the    Court     concludes    it    lacks

jurisdiction over Plaintiff's motion to compel.                       Accordingly,

Plaintiff's motion (Doc. 1) is DENIED.               The Clerk is directed to

CLOSE this miscellaneous case file.


      ORDER ENTERED at Augusta, Georgia, this                         day of June,

2019.




                                                J. RANBj^HALL, SHIEF JUDGE
                                                UNITED/STATES DISTRICT COURT
                                                   "HERN DISTRICT OF GEORGIA



^ The subpoena appears to be invalid on its face because it was issued from the
Middle District of Alabama when the underlying case is pending in the Northern
District of Alabama. Further, the subpoena requires compliance more than 100
miles from Management Services' offices in Evans.    If the Court did have
jurisdiction, these flaws would permit it to quash or modify the subpoena.         See
Fed. R. Civ. p. 45(d)(3)(A).

                                          7
